Citation Nr: 1113314	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-31 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral optic nerve head drusen.

2.  Entitlement to service connection for fallen arch of the right foot.

3.  Entitlement to service connection for greater trochanter bursitis of the right hip.

4.  Entitlement to an increased rating for patellofemoral syndrome of the left knee, currently assigned a 10 percent evaluation.

5.  Entitlement to an increased rating for patellofemoral syndrome of the right knee, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from May 1996 to July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of July 2006.  In February 2011, the Veteran appeared at a Board videoconference hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

According to the evidence of record, the Veteran was diagnosed as having optic nerve head drusen (ONHD) in October 2001.  Subsequent records show follow-up for the condition through November 2005.  The Veteran contends that this condition had its onset in service, but was not diagnosed until 2001 because he was not afforded the detailed examination of the eyes that was provided in 2001 when the condition was found.  Although such a conclusion is beyond the medical expertise of the Board and the Veteran, it is worth noting that the active duty records appear to contain only routine eye examinations of visual acuity, whereas the ONHD was discovered on a dilated funduscopic examination in October 2001.  Therefore, an examination is indicated, to determine whether his ONHD was of service onset.  In addition, the treatment records for this condition dated from January 2006 to the present should be obtained.  

Concerning the claim for service connection for a fallen arch of the right foot, the Veteran contends that this condition was diagnosed by VA in 1999, and he was prescribed orthotics at the time.  He claims that the condition developed due to marching and running in combat boots while he was on active duty.  The file contains VA treatment records dated from 2001 to 2005, which show that in July 2004, he was seen complaining of foot pain, and was noted to have some forefoot eversion.  It is not clear whether all available records were obtained, as there was no notation of the date range or search terms.  Thus, the records prior to July 2004 must be obtained.  In addition, the Veteran should be afforded an examination.  

As to the claim for service connection for a right hip condition, the Veteran states that he was told by a treating physician that this condition was caused by his service-connected knee condition.  There is no such medical evidence on file, and a VA examination concluded the opposite.  Nevertheless, it does not appear that all VA treatment records have been obtained, nor has the Veteran provided any private treatment records.  Accordingly, these records should be obtained.  

Finally, concerning the knee claim, the Veteran's last examination was in September 2007, and he testified, at his February 2011 hearing, that his bilateral knee condition has worsened since the last examination.  Accordingly, a current examination should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Portland VAMC, dated from July 1999 to October 2001, and from October 2005 to the present, showing treatment for optic nerve head drusen (an eye condition), and foot, right hip, and knee complaints.  

2.  Ask the Veteran to identify and authorize the release of all Kaiser Permanente records of treatment or evaluation for eye, foot, right hip (in particular, any medical records relating such condition to service-connected knee disabilities), and knee complaints, dated from July 1999 to the present.  Tell the Veteran that alternatively, he may obtain these records and submit them himself.  

3.  Thereafter, schedule the veteran for appropriate VA examinations as described in the following paragraphs.  For each examination, the entire claims folder must be made available to the examiner prior to the examination.  Any essential tests and studies, which are not already of record, should be accomplished.  

*  Eyes examination:  The examination should determine whether it is at least as likely as not that optic nerve head drusen had its onset while the Veteran was on active duty.  

*  Joints examination:
   (a)  The examiner should describe all current manifestations and the severity of service-connected patellofemoral syndrome of the right and left knees.  
   (b)  The examiner should determine whether the Veteran currently has a disability manifested by "fallen arches" in the right foot, and if so, identify the disability.  In addition, provide an opinion as to whether it is at least as likely as not that the condition was incurred in service, or results from in-service activities and footwear.  

4.  After ensuring that any actions needed to comply with VA's duty to assist and notice obligations are accomplished, adjudicate the claims on appeal.  If the decision as to any issue remains adverse to the veteran, he and his representative should be furnished a supplemental statement of the case.  After an opportunity to respond, the appeal should be returned to this Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

